United States Court of Appeals
                     For the First Circuit


No. 15-2232

                   TAYMARI DELGADO ECHEVARRÍA,

                      Plaintiff, Appellant,

                               v.

         ASTRAZENECA PHARMACEUTICAL LP; ASTRAZENECA LP,

                     Defendants, Appellants.


                          ERRATA SHEET

          The opinion of this Court issued on May 2, 2017 is
amended as follows:

          On page 2, line 2, change "Ecvhevarría" to "Echevarría"